Citation Nr: 1528152	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  07-15 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for osteoarthritis of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Historically, the Board notes that service connection for gunshot wound fracture of the left thumb was granted in an April 1996 rating decision.  A noncompensable rating was assigned, effective from September 12, 1995.  The Veteran perfected an appeal with respect to the noncompensable rating assigned and in a March 1997 supplemental statement of the case the RO increased the rating to 10 percent.  As that is not the highest rating possible, the case then went up to the Board. In March 2000 Board remanded the claim of entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to the left thumb.  Then, in a December 2003 rating decision, the RO granted service connection for mild osteoarthritis of the left shoulder, left wrist, and left thumb.  A 10 percent evaluation was assigned, effective January 22, 2003.  In a December 2003 supplemental statement of the case, a rating in excess of 10 percent for residuals of a gunshot wound to the left thumb was denied. 

When the issue of entitlement to a rating in excess of 10 percent for gunshot wound of the left thumb was again before the Board in February 2005, that issue was remanded for additional development.  Thereafter, in a November 2005 rating decision (one of the decisions on appeal), the RO granted a separate rating for osteoarthritis of the left thumb and wrist.  A 10 percent evaluation was assigned, effective February 22, 2005.  Then, in February 2006, the Board again denied entitlement to a rating in excess of 10 percent for the left thumb gunshot wound. 
The Veteran did not appeal the Board decision; however, the Veteran did file a timely appeal with respect to the 10 percent rating assigned for osteoarthritis of the left thumb and wrist.  Since that time, the RO has characterized the issue solely as osteoarthritis of the left wrist. In a February 2006 decision, the Board denied a rating in excess of 10 percent for gunshot wound of the left thumb.  As that decision covers the range of motion of the thumb, as well as limitation of motion of the thumb due to pain, fatigue, weakness, and lack of endurance, such thumb symptoms will not be considered with respect to the current claim, which is limited to entitlement to an increased rating for osteoarthritis of the left wrist.  In October 2014 the Board remanded the appeal for a contemporaneous examination of the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's osteoarthritis of the left wrist is manifested by pain, stiffness, weakness; no ankylosis of the wrist has been demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent osteoarthritis of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in November 2005, which granted service-connection for osteoarthritis of the left wrist and left thumb.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, records from private sources were also incorporated into the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The prior remand instructions were substantially complied with for the Veteran's claim.  The October 2014 Board remand instructions stated the Veteran's medical records be updated, the Veteran be scheduled for an examination, and issue a Supplemental Statement of the Case (SSOC) if needed.  In April 2015, the Veteran was examined and issued a SSOC.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

At the wrist conditions Disability Benefits Questionnaire, the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's left wrist osteoarthritis, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran is rated under Diagnostic Code 5215 for his left wrist osteoarthritis.  The standardized range of motion for the wrist is plantar flexion to 80 degrees, dorsiflexion to 70 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2014).

Wrist disabilities are generally rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  Under Diagnostic Code 5215, limitation of motion of the minor wrist will be assigned a maximum 10 percent rating when there is dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm. 

Under Diagnostic Code 5214, a maximum 40 percent rating will be assigned for ankylosis of the minor wrist that is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A rating of 30 percent will be assigned for ankylosis of the minor wrist in any other position, except favorable.  A 20 percent rating will be assigned for favorable ankylosis of the minor wrist in 20 to 30 degrees dorsiflexion.  A Note associated with Diagnostic Code 5214 provides that extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125.

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Background 

The Veteran underwent a VA joints examination in March 2003.  The examiner found that the Veteran's wrist was within normal limits bilaterally and painless.  The Veteran exhibited dorsiflexion 0-70 degrees, palmar flexion 0-80 degrees, radial deviation 0-20 degrees, and ulnar deviation 0-45 degrees.  X-rays of the Veteran's left wrist showed an old fracture deformity of the 1st metacarpal and at the base of the radio-carpal joint with cystic changes.  The Veteran was diagnosed with post traumatic osteoarthritis of the left wrist.  In September 2003 a VA examiner opined that the Veteran's left hand fractures were related to service. 

VAMC records from March 2005 state that the Veteran had left wrist pain after a fall approximately two to three weeks ago.  The Veteran stated that he had continued pain, especially with extension of the wrist.  The Veteran denied numbness, tingling, or weakness to his fingers.  The Veteran rated his pain as seven out of ten, described it as an ache with sharp pain on movement.  The effect to his quality of life was that it limited the Veteran's use of his left hand.  

Occupational therapy records from April 2005 show that the Veteran exhibited left wrist flexion 0-45 degrees, left wrist extension 0-45 degrees, left wrist radial deviation 0-15 degrees, left wrist ulnar deviation 0-45 degrees, left supination 0-50 and full left pronation  The Veteran stated that he had difficulty using his left hand sometimes when performing functional tasks.  The Veteran was assessed with having a dull pain in his left wrist.   

In May 2005 the Veteran underwent a VA scars examination.  The Veteran stated that he had constant pain to his left wrist, not localized to scar worse with pressure on the wrist.  VAMC records from May 2005 indicate that the Veteran had left wrist extension and flexion to 45 degrees.    

In December 2009 the Veteran underwent a VA joints examination.  The examiner provided the Veteran's medical history, stating that the Veteran had a history of left wrist fracture in 1965, in service.  The Veteran was hospitalized and had surgery.  Post-service the Veteran was seen by the VAMC on and off.  The Veteran's medical history reported as: intermittent left wrist pain, no signs on inflammation, treatment with Ibuprofen daily, without much relief, unable to specify details of flare ups, but that on increased use the Veteran has increased pain.  The effects to the Veteran's occupation and daily activities found that the Veteran was independent in activities of daily living, and unemployed since 1995.  The Veteran previously worked in security.  The examiner found that the Veteran's left hand limitation of motion and left wrist pain did not have a significant effect on occupational functioning.   

The examiner deemed that the Veteran exhibited normal range of motion.  The Veteran exhibited: dorsiflexion 0-50 degrees (normal to 70), palmar flexion 0-50 degrees (normal to 80), radial deviation 0-20 degrees (normal to 20), and ulnar deviation 0-35 degrees (normal to 45).  The Veteran's pain on range of motion was exhibited at the end of motion for all testing. The examiner specifically opined that the Veteran's pain, weakness, and lack of endurance did not impact range of motion on repetitive testing.  The Veteran was not found to have ankylosis.  

In March 2015 the Veteran underwent a wrist conditions Disability Benefits Questionnaire (DBQ).  The examiner reviewed the Veteran's medical history, noted that the Veteran's dominant hand is his right hand, and reported that the Veteran denied having flare-ups to his wrist.  The Veteran exhibited left wrist: palmar flexion to 60 degrees with no objective evidence of painful motion, and dorsiflexion (extension) to 50 degrees with no objective evidence of painful motion.  The examiner determined that the Veteran was able to perform range of motion testing after repetitive use.  The Veteran's range of motion testing did not decline after repetitive use.  The examiner found that the Veteran's functional loss of his left wrist equates to less movement, weakened movement, and pain on movement.  The Veteran had full muscle strength, and did not have ankylosis.  The examiner stated that the Veteran's wrist condition impacted his ability to work in that he had limited motion and pain to his wrists.  The examiner stated that the Veteran stopped working secondary to his cardiac condition.        

Analysis

Upon review of the relevant evidence, the Board finds that the Veteran is currently in receipt of the maximum schedular rating under Diagnostic Code 5215.  To warrant a higher rating, ankylosis of the wrist or comparable impairment must be demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2014).  As no ankylosis, or comparable disability, has been demonstrated or found on examination at any time during the appeal period, the Board finds that the Veteran's left wrist osteoarthritis does not warrant a rating higher than the 10 percent currently assigned.  Id.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his left wrist osteoarthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the manifestations of the Veteran's left wrist osteoarthritis are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The Veteran complained of pain and numbness on use of his left wrist.  The objective findings indicate a slightly diminished range of motion for the Veteran's left wrist.  The schedular rating criteria adequately contemplates the degree of impairment caused by his left wrist disability and provides for a higher rating with more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, and notes that the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating) includes the adjudication of TDIU when reasonably raised by the record..  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes the allegation that the Veteran is unable to work; however, the Veteran's service-connected disabilities are not the cause.  In light of the private submissions, and the determination from the March 2015 VA examiner, the Board finds that the Veteran's non-service connected cardiac condition is the predominate cause for any difficulties in employment.  Therefore, TDIU has not been raised in this case.


ORDER

Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left wrist is denied.


______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


